                                                                                                    E-FILED
                                                                   Tuesday, 11 December, 2018 12:49:18 PM
                                                                               Clerk, U.S. District Court, ILCD

                               UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF ILLINOIS

KENROD JONES,                                   )
  Plaintiff,                                    )
                                                )
      vs.                                       )        No. 18-3186
                                                )
WILLIAM TWADDELL, et. al.,                      )
  Defendants                                    )

                                      MERIT REVIEW ORDER

            This cause is before the Court for merit review of the Plaintiff’s complaint. The

Court is required by 28 U.S.C. §1915A to “screen” the Plaintiff’s complaint, and through

such process to identify and dismiss any legally insufficient claim, or the entire action if

warranted. A claim is legally insufficient if it “(1) is frivolous, malicious, or fails to state

a claim upon which relief may be granted; or (2) seeks monetary relief from a defendant

who is immune from such relief.” 28 U.S.C. §1915A.

            Plaintiff, a pro se prisoner, claims his constitutional rights were violated at the

Western Illinois Correctional Center by Chaplain William Twaddell, Illinois

Department of Corrections (IDOC) Chief Chaplain Steve Keim, former Warden Jeff

Korte, Warden Cameron Watson, and Officer Williams. Plaintiff’s lengthy, 87-page

complaint with exhibits is repetitive which makes it difficult to determine his intended

claims. Nonetheless, it is clear Plaintiff is alleged a violation of his First Amendment

rights to practice his religion as well as a violation of the Religious Land Use and

Institutionalized Persons Act (RLUIPA).




                                                    1 
 
   


       Plaintiff says he is Muslim and his faith requires him to wear a prayer cap and

robe for individual prayer and for religious services. While Plaintiff’s request for a

prayer cap was approved, Plaintiff claims on March 21, 2014 Chaplains Twaddell and

Keim denied Plaintiff’s request to purchase a prayer robe at his own expense. In

response to his grievance, Plaintiff was informed Chaplain Twaddell did not believe the

white robe was essential to the practice of Plaintiff’s religion. Further, the robe would

put Plaintiff in an elevated status among other Islamic inmates which violated

department rules.

       Plaintiff admits he was offered the chance to have the robe in his cell, but not at

religion services, but Plaintiff refused the offer. Instead, Plaintiff says he provided

“verification from an outside faith group that the item I requested is in fact a part of my

religion.” (Comp., p. 9).

       Plaintiff also says he was not in a position of authority over other inmates.

Plaintiff was instead a “privileged volunteer” for three years responsible for “delivering

approved sermons and guided religious activity.” (Comp., p. 8). However, on May 30,

2014, Plaintiff says Defendant Chaplain Twaddell removed Plaintiff from this position

in retaliation for Plaintiff’s repeated complaints concerning the robe.

       On June 5, 2014, Plaintiff was taken to segregation under investigative status for

allegedly threatening the Chaplain. However, internal affairs investigated and released

Plaintiff the very next day finding the report was not substantiated. Plaintiff says

Defendant Twaddell made a false report in retaliation for his complaints and

grievances.

                                              2 
 
   


       On January 9, 2015, Plaintiff says Chaplain Twaddell wrote a disciplinary ticket

accusing Plaintiff of participating in gang activity and insolence. Plaintiff was only

found guilty of insolence. Plaintiff again says the ticket was written in retaliation for

Plaintiff’s repeated complaints and grievances concerning the prayer robe.

       Plaintiff also alleges Defendant Twaddell denied Plaintiff religious tapes

necessary to practice his religion, but Plaintiff does not provide many specific details.

Plaintiff does indicate the Administrative Review Board denied the appeal of his

grievance on this issue on March 1, 2017.

       Finally, Plaintiff claims Defendant Officer Williams repeatedly denied Plaintiff

the right to participate in Ramadhan meals in June of 2017. This portion of Plaintiff’s

complaint is difficult to decipher, but Plaintiff appears to allege Warden Watson

implemented a policy which prevented Islamic Inmates from getting ice after their daily

fasting period despite a period of excessive heat.

       It is unclear why Plaintiff waited until 2018 to file his complaint. A prisoner who

wishes to file a lawsuit pursuant to 42 U.S.C. §1983 must file his or her complaint within

the two-year statute of limitations period. See Wilson v Giesen, 956 F.2d 738, 740 (7th Cir.

1992); Farrell v. McDonough, 966 F.2d 279, 280-82 (7th Cir. 1992). The statute of

limitations period begins or accrues when “the plaintiff knew or should have known

that his constitutional rights had been violated.” Savory v. Lyons, 469 F.3d 667, 672 (7th

Cir. 2006). However, ongoing violations of a prisoner’s constitutional rights, such as the

consistent denial of medical care, can delay the accrual date under the continuing

violation doctrine. See Heard v. Sheahan, 253 F.3d 316, 319 (7th Cir. 2001); Brown v.

                                             3 
 
   


Godinz, 2017 WL 2868951, at *4 (N.D.Ill. July 5, 2017). For the purposes of notice

pleading, the Court must assume at this stage of the litigation that Plaintiff has alleged a

continuing violation of his constitutional rights.

       Plaintiff has adequately alleged Defendants Chaplain Keim and Twaddell

violated his rights pursuant to the First Amendment and RLUIPA when Plaintiff was

denied a prayer robe and religious cassettes. In addition, Defendant Officer Watson

violated Plaintiff’s First Amendment and RLUIPA rights when he denied Plaintiff

several Ramadhan meals. Finally, Plaintiff has alleged Defendant Twaddell retaliated

against Plaintiff for his complaints by removing him from the volunteer position for

religions services and writing two disciplinary reports based on alleged threats and

alleged security threat group involvement.

       However, Plaintiff has not adequately alleged any claims against Defendant

Warden Korte based on denying his grievances. See George v. Smith, 507 F.3d 605, 609

(7th Cir. 2007).

       In addition, Plaintiff’s claims against Warden Watson are not clearly related to

his surviving claims alleging a denial of his First Amendment rights. Instead, Plaintiff

is alleging he was denied ice during excessive heat. Plaintiff may not combine

unrelated claims against different defendants in one lawsuit. George v Smith, 507 F.3d

605, 607 (7th Cir. 2007)(“multiple claims against a single party are fine, but Claim A

against Defendant 1 should not be joined with unrelated Claim B against Defendant 2).

Therefore, if Plaintiff wishes to pursue this claim, he must file a separate lawsuit.



                                             4 
 
   


       In additional, although Plaintiff says he is suing the Defendants in their official

capacities, Plaintiff has not clearly articulated an official capacity claim. See Monell v.

Dep't of Social Servs., 436 U.S. 658, 691 (1978).

       Finally, the Court notes Plaintiff is asking for $90, 000 in compensatory damages

against each Defendant in addition to $75,000 in punitive damages. However, if

Plaintiff were successful at trial, there would be limitations on his damages. For

instance, Plaintiff will not be able to recover damages for any mental or emotional

damages because he has suffered no physical injury as a result of his First Amendment

claim. See Calhoun v DeTella, 319 F.3d 936, 940-41 (7th Cir. 2003). Plaintiff might be able

to recover compensatory damages for the costs of his religious tapes if they were never

returned to him. Otherwise, Plaintiff will be limited to nominal damages, and perhaps

punitive damages. See Lampley v Buss, 2011 WL 855270 at *5 (N.D. Ind. March 7,

2011)(plaintiff alleging First Amendment violation may recover nominal or punitive

damages, but not damages for mental or emotional injury); Agrawal v Briley, 2008 WL

4449862 at *1 (N.D. Ill. Sept. 30, 2008)(plaintiff may seek nominal and punitive damages

for First Amendment claim); Al-Alamin v Gramley, 926 F.2d 680, 684 (7th Cir.

1991)(plaintiff awarded nominal damages of one dollar for violation of First

Amendment since no evidence of actual damages). Furthermore, if Plaintiff can

demonstrate punitive damages, “generally the case law does not support an award of

substantial amount of punitive damages in cases such as this with minimal

compensatory damages.” Shatner, 2009 WL 260788, at *34 (S.D.Ill. Feb. 4, 2009).



                                                5 
 
   


       Plaintiff has filed a motion for appointment of counsel. [5]. Plaintiff has no

constitutional right to the appointment of counsel. In addition, the Court cannot

require an attorney to accept pro bono appointment in a civil case. The most the Court

can do is ask for volunteer counsel. See Jackson v. County of McLean, 953 F.2d 1070, 1071

(7th Cir. 1992).

       In considering Plaintiff’s motion, the Court must ask two questions: “(1) has the

indigent plaintiff made a reasonable attempt to obtain counsel or been effectively

precluded from doing so; and if so, (2) given the difficulty of the case, does the plaintiff

appear competent to litigate it himself?” Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007),

citing Farmer v. Haas, 990 F.2d 319, 322 (7th Cir. 1993). In this case, Plaintiff has

demonstrated at least some attempt to find counsel on his own.

       Nonetheless, Plaintiff’s claims are not complex. While repetitive and lengthy,

Plaintiff’s complaint sets forth the factual basis for his claims complete with exhibits.

Plaintiff will have the opportunity to obtain additional relevant documentation during

discovery. Once the Defendants are served, the Court will enter a scheduling order in

this case which provides information to assist a pro se litigant, and requires the

exchange of initial, relevant discovery. Therefore, based on the record before the Court,

Plaintiff’s motion is denied. [5].

       IT IS THEREFORE ORDERED:

       1) Pursuant to its merit review of the complaint under 28 U.S.C. § 1915A, the

       Court finds the Plaintiff alleges: a) Defendants Chaplain Keim and Twaddell

       violated Plaintiff’s rights pursuant to the First Amendment and RLUIPA when

                                               6 
 
   


      Plaintiff was denied a prayer robe and religious cassettes; b) Defendant Officer

      Watson violated Plaintiff’s First Amendment and RLUIPA rights when he denied

      Plaintiff several Ramadhan meals; and c) Defendant Twaddell retaliated against

      Plaintiff for his grievances by removing him from the volunteer position for

      religions services and writing two disciplinary reports based on alleged threats

      and alleged security threat group involvement. The claims are stated against the

      Defendants in their individual capacities only. Any additional claims shall not be

      included in the case, except at the Court’s discretion on motion by a party for

      good cause shown or pursuant to Federal Rule of Civil Procedure 15.

      2) This case is now in the process of service. Plaintiff is advised to wait until

      counsel has appeared for Defendants before filing any motions, in order to give

      Defendants notice and an opportunity to respond to those motions. Motions filed

      before Defendants' counsel has filed an appearance will generally be denied as

      premature. Plaintiff need not submit any evidence to the Court at this time, unless

      otherwise directed by the Court.

      3) The Court will attempt service on Defendants by mailing each Defendant a

      waiver of service. Defendants have 60 days from service to file an Answer. If

      Defendants have not filed Answers or appeared through counsel within 90 days

      of the entry of this order, Plaintiff may file a motion requesting the status of

      service. After Defendants have been served, the Court will enter an order setting

      discovery and dispositive motion deadlines.



                                           7 
 
   


      4) With respect to a Defendant who no longer works at the address provided by

      Plaintiff, the entity for whom that Defendant worked while at that address shall

      provide to the Clerk said Defendant's current work address, or, if not known, said

      Defendant's forwarding address. This information shall be used only for

      effectuating service. Documentation of forwarding addresses shall be retained

      only by the Clerk and shall not be maintained in the public docket nor disclosed

      by the Clerk.

      5) Defendants shall file an answer within 60 days of the date the waiver is sent by

      the Clerk. A motion to dismiss is not an answer. The answer should include all

      defenses appropriate under the Federal Rules.         The answer and subsequent

      pleadings shall be to the issues and claims stated in this Order. In general, an

      answer sets forth Defendants' positions. The Court does not rule on the merits of

      those positions unless and until a motion is filed by Defendants. Therefore, no

      response to the answer is necessary or will be considered.

      6) Once counsel has appeared for a Defendant, Plaintiff need not send copies of

      his filings to that Defendant or to that Defendant's counsel. Instead, the Clerk will

      file Plaintiff's document electronically and send a notice of electronic filing to

      defense counsel.    The notice of electronic filing shall constitute service on

      Defendants pursuant to Local Rule 5.3. If electronic service on Defendants is not

      available, Plaintiff will be notified and instructed accordingly.




                                            8 
 
   


      7) Counsel for Defendants is hereby granted leave to depose Plaintiff at his place

      of confinement. Counsel for Defendants shall arrange the time for the deposition.

      8) Plaintiff shall immediately notify the Court, in writing, of any change in his

      mailing address and telephone number. Plaintiff's failure to notify the Court of a

      change in mailing address or phone number will result in dismissal of this lawsuit,

      with prejudice.

      9) If Plaintiff intends to file a motion for leave to amend, he must state exactly how

      the amended complaint differs from the previous complaint. In other words, what

      claims or defendants are added or dismissed. The motion must have a complete,

      proposed amended complaint attached which includes all claims against all

      individuals and does not refer to the previous complaint.          In addition, any

      amended complaint must follow Federal Rules of Civil Procedure 8 and 10. The

      complaint must include numbered paragraphs and each paragraph must include

      a short and plain statement of an intended claim. The complaint must not include

      exhibits, but instead clearly and briefly state each intended claim in the body of

      the complaint. If Plaintiff fails to follow the Court’s directions, his amended

      complaint will be dismissed.

IT IS FURTHER ORDERED THAT THE CLERK IS DIRECTED TO:


      1) Dismiss Defendants Korte and Watson for failure to state a claim upon

      which relief can be granted pursuant to by 28 U.S.C. §1915A; 2) Deny

      Plaintiff’s motion for appointment of counsel, [5]; 3) Deny Plaintiff’s motions

      for a status update, [6, 7]; 4) Attempt service on Defendants pursuant to the

                                            9 
 
   


      standard procedures; and 5) set an internal court deadline 60 days from the

      entry of this order for the court to check on the status of service and enter

      scheduling deadlines.

ENTERED this 11th day of December, 2018.




                                s/ James E. Shadid
                  ____________________________________________
                               JAMES E. SHADID
                        UNITED STATES DISTRICT JUDGE




                                           10 
 
